Case: 12-1309 Document; 38 Pagezl Fiiecf‘07124/2012

NOTE: This order is nonprecedential.

Uﬂniteh étateﬁ QJZuurt at Qppeals
for the erheral Qttmu't

 

BROADCOM. CORPORATION, ‘
Plaintiff-Appel lee,

V.

EMULEX CORPORATION,
Defendant-Appellant.

 

2012-1309 -

 

Appeal from the United States District Court for the
Central District of California in case no. 09-CV-1058,

Judge James V. Selna.

ON MOTION

 

Before LOURIE, SCHALL, and DYK, Circuit Judges.

LOURIE, Circuit Judge.
0 R D E R

Emulex Corporation moves for a stay, pending appeal,
of the permanent injunction of the United States District
Court for the Central District of California, entered on
March 16, 2012. Broadcom Corporation opposes. Emulex

replies.

 

Case: 12-1309 Document: 38 Page:2 FiledT07/24/2012

BROADCOM v. EMULEX 2

A stay of an injunction pending appeal is part of a
court’s mtraditional equipment for the administration of
justice.” Nken U. Holder, 129 S.Ct. 1749, 1757 (2009)
(citing Scripps-Howard Radio, Inc. 0. FCC, 316 US. 4, 9—
10 (1942)). But a stay is an exercise of judicial discretion,
not a matter of right. Id. at 1761. The party seeking a
stay bears the burden of showing that the circumstances
justify an exercise of that'discretion based on considera—
tion of four factors, the ﬁrst two of which are the most
critical: (1) whether the stay applicant has made a strong
showing of likelihood of success on the merits; (2) whether
the applicant will be irreparably injured absent a stay; (3)
whether issuance of the stay will substantially injure the
other parties interested in the proceeding; and (4) where
the public interest lies. Hilton 0. Braunskill, 481 US.
770, 776 (1987).

Without prejudicing the ultimate disposition of this
case by a merits panel, we conclude based upon the
papers submitted that Emulex has not met its burden to
obtain a stay pending appeal.

Accordingly,
IT IS ORDERED THAT:

The motion for a stay, pending appeal, of the injunc-
tiOn of the United States District Court for the Central
District of California is denied.

FOR THE COURT

JUL 2 4 2012 . Isl Jan HorbaI
Date Jan Horbaly
Clerk
cc: Juanita R. Brooks, ESQ-
S23 Wllham F. Lee, Esq' us COURFillFEiP EA
' 'THE FEDERAL€llRCIUSITFOR

JUL 2 4 2012

JAN HORBALY

CLERK